Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and Species C in the reply filed on 3/8/21 is acknowledged.
Upon further reconsideration the Examiner withdraws the Species C and Species D restriction Therefore claim 10 will be considered in this office action. 

Claim Objections
Claim 11 and dependent claim 12 are objected to because of the following informalities:  

Claim 11 recites the limitation "an extending portion" in line 4.  It is unclear if “an extending portion” in claim 11 is referring to the extending portion of claim 1 or an entirely different extending portion altogether separate from the extending portion of claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7, 8, & 14 recites the limitation "the convex portion” in line 2, line 3, line 2 and line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “convex portion” recited in claims 4, 7, 8 & 14 refers to the pair of convex portions or just one of the pair of convex portions in claim 1. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2014/0023893).

With respect to claim 1, Shimizu et al. discloses a battery module 10 [Figure 2], comprising: a plurality of batteries 14 arranged sequentially in a length direction [Figure 2; 0025]; and a partition wall 28 (cushion pad) disposed between two adjacent batteries 14 in the length direction [Figure 2; Figure 3; Figure 4; 0025-0032]; the partition wall 28 molded from a synthetic resin [0030] and comprising a plurality of pressure springs that press the battery cells [0032] (cushion pad)  comprising: a main body portion; and a 

  
With respect to claim 2, Shimizu et al. discloses wherein a surface of the concave portion is a curved surface.  [Figure 3; 0054]
 
With respect to claim 4, Shimizu et al. discloses wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion.  [see annotated Figure 3 below]

    PNG
    media_image1.png
    108
    106
    media_image1.png
    Greyscale


With respect to claim 5, Shimizu et al. discloses wherein an angle between the end surface of the main body portion in the height direction and the extending portion 52 is not more than about 90o.  [see annotated Figure 3 below]


    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    139
    149
    media_image3.png
    Greyscale


With respect to claim 6, Shimizu et al. discloses wherein a chamfer is provided between the end surface of the main body portion and the extending portion 52 in the height direction.  [see annotated Figure 3 below]

    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    139
    149
    media_image4.png
    Greyscale


With respect to claim 7, Shimizu et al. discloses wherein the height at which the concave portion recesses inward (H2 as labeled in annotated Figure below) in the height direction is smaller than the height (H1 as labeled in annotated Figure below) at which the convex portion protrudes from the end surface of the main body portion in the height direction.  [Figure 3]

    PNG
    media_image5.png
    154
    175
    media_image5.png
    Greyscale

    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale


With respect to claim 8, Shimizu et al. discloses wherein an outer surface of the convex portion is a curved surface.  [Figure 3]

With respect to claim 10, Shimizu et al. discloses wherein the bifurcated engaging claws 52 (extending portion) is arranged on the end surface on an upper side of the main body portion in the height direction.  [Figure 3]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4-9, 10, 11, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Shimizu et al. (US 2014/0023893)

With respect to claim 1, Jeon et al. discloses a battery module 200 [Figure 3; 0039], comprising: a plurality of batteries 11 arranged sequentially in a length direction [Figure 2; 0039]; and a partitioning wall 12/fixing members 45 (cushion pad) disposed between two adjacent batteries 11 in the length direction [Figure 3; 0039; Figure 7]; the cushion pad 12/45 comprising: a main body portion 12a; and an extending portion 45 extending outwardly from an end surface of the main body portion  12a in a height direction [Figure 7; 0045; 0049]; the extending portion 45 comprising a convex portion. [Figure 7]

Jeon et al. does not disclose the extending portion comprising: a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions.




Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]
With respect to claim 2, Jeon et al. does not disclose wherein a surface of the concave portion is a curved surface.  

Shimizu et al. discloses wherein a surface of the concave portion is a curved surface.  [Figure 3; 0054]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a surface of the concave portion is a curved surface, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]
A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.


With respect to claim 4, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion.  



    PNG
    media_image1.png
    108
    106
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a chamfer or a rounded corner is provided between the convex portion and the concave portion, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]

A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

With respect to claim 5, Jeon et al. does not disclose wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not more than about 900. 

Shimizu et al. discloses wherein an angle between the end surface of the main body portion in the height direction and the extending portion 52 is not more than about 90o.  [see annotated Figure 3 below]


    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale


 A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein an angle between the end surface of the main body portion in the height direction and the extending portion is not 0, as disclosed in Shimizu et al., in order to allow for fixation of additional elements such as a cover plate or heat sink without the use of additional fixation members and thereby reducing difficulty and time of assembly. [0007; 0064]

With respect to claim 6, Jeon et al. does not disclose wherein a chamfer or a rounded corner is provided between the end surface of the main body portion and the extending portion in the height direction.  

Shimizu et al. discloses wherein a chamfer is provided between the end surface of the main body portion and the extending portion 52 in the height direction.  [see annotated Figure 3 below]

    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    139
    149
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein a chamfer or a rounded corner is provided between the end surface of the main body portion and the extending 


With respect to claim 7, Jeon et al. does not disclose wherein the height at which the concave portion recesses inward in the height direction is smaller than the height at which the convex portion protrudes from the end surface of the main body portion in the height direction.  

Shimizu et al. discloses wherein the height at which the concave portion recesses inward (H2 as labeled in annotated Figure below) in the height direction is smaller than the height (H1 as labeled in annotated Figure below) at which the convex portion protrudes from the end surface of the main body portion in the height direction.  [Figure 3]

    PNG
    media_image5.png
    154
    175
    media_image5.png
    Greyscale

    PNG
    media_image2.png
    156
    139
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the 


With respect to claim 8, Jeon et al. does disclose wherein an outer surface of the convex portion is a curved surface.  [Figure 7]

Shimizu et al. discloses wherein an outer surface of the convex portion is a curved surface.  [Figure 3]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the extending portion of Jeon et al. to comprise a pair of convex portions arranged in a width direction from two sides of the extending portion and protruding outwardly in the height direction; and a concave portion located between the pair of convex portions and recessed inwardly in the height direction with respect to the pair of convex portions wherein an outer surface of the convex portion is a curved surface, as disclosed in Shimizu et al., in order to allow for 


With respect to claim 9, Jeon et al. discloses a battery module 200 [Figure 3; 0039], comprising: a plurality of batteries 11 arranged sequentially in a length direction [Figure 2; 0039]; and a partitioning wall 12/fixing members 45 (cushion pad) disposed between two adjacent batteries 11 in the length direction [Figure 3; 0039; Figure 7]; the cushion pad 12/45 comprising: a main body portion 12a; and an extending portion 45 extending outwardly from an end surface of the main body portion  12a in a height direction [Figure 7; 0045; 0049]; wherein the extending portion 45 is arranged on the end surface on a lower side of the main body portion 12a in the height direction. [Figure 7; 0045-0051].  

With respect to claim 10, Jeon et al. discloses wherein the extending portion 45 is arranged on the end surface on an upper side of the main body portion 12a in the height direction.  [Figure 7]

With respect to claim 11, Jeon et al. discloses wherein: the end surface on the upper side of the main body portion 12a in the height direction and the end surface on the lower side of the main body portion 12a in the height direction each are provided with the extending portion 45. [Figure 7]

With respect to claim 12, Jeon et al. discloses wherein EAST\179271188.1Application Serial No. 16/540,363Docket No.: 425353-000006the extending portion 45 arranged on the end surface on the upper side of the main body portion 12a in the height direction and the extending portion 45 arranged on the end surface on the lower side of the main body portion 12a in the height direction are in mirror symmetry with respect to the main body portion 12a. [Figure 7]

With respect to claim 14, Jeon et al. discloses wherein an apex of the convex portion does not exceed a corresponding surface of the battery in the height direction. [Figure 6; Figure 7]


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2007/0133151) in view of Shimizu et al. (US 2014/0023893) as applied to claim 9 above in further view of Okada et al. (US 2009/0142653)

With respect to claim 13, Jeon et al. does not disclose wherein the battery module comprises a heat exchange plate disposed and fixed to a lower side of the plurality of batteries in the height direction.  

Okada et al. discloses a battery module 2/3 comprising a heat exchange plate 68 disposed and fixed to a lower side of the plurality of batteries in the height direction. [0119; 0086; Figures 14 & 38]

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery module of Jeon et al. to comprise a heat exchange plate, as disclosed in Okada et al., in order to allow for efficient and uniform battery cooling with a simple arrangement. [0006-0020]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIRAN Akhtar/Examiner, Art Unit 1723